DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 08/10/2022 is acknowledged.
Claims 2-7 and 21-23 have been withdrawn by Applicant as being directed to nonelected Inventions II and III.
Claims 1 and 8-20 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2019, 05/20/2020, 12/11/2020, 04/30/2021, 06/17/2021, 10/18/2021, 10/21/2021, 11/04/2021, 12/04/2021, 12/21/2021, 01/20/2022, 02/03/2022, 02/16/2022, 02/24/2022, 03/01/2022, 03/17/2022, 04/01/2022, 05/26/2022 (two), 07/07/2022, 08/18/2022, and 09/28/2022 (twenty-two IDS forms in total) are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.

Drawings
Figs. 9-11 and 13-30 are shaded and difficult to read/interpret, and each appear to be one of computer-aided design (CAD), color photograph, or color drawing. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The abstract of the disclosure is objected to because the term “comprising” in line 2 should read --including-- to avoid legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 8 is objected to because of the following informalities:  
Claim 8, lines 1-2, “to cause the second computing device to present the information on a user interface of a clinical portal” should be moved to the end of the claim following “the information to a second computing device”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomberg et al. (US Publication No. 2018/0071572).
Regarding independent claim 1, Gomberg et al. discloses a system for rehabilitation (Figs. 1A-1B), comprising:
a monitoring device (sensors 24 and computer processor 22) comprising a memory device storing instruction and a network interface card (wireless, see paragraph 24), wherein the monitoring device is configured to detect information from a body part of a user (via sensors 24, see paragraph 24); and
one or more processing devices operatively coupled to the monitoring device (processor components of computer processor 22), wherein the one or more processing devices are configured to execute the instructions to:
	receive configuration information specified in a treatment plan for rehabilitating the body part of the user (paragraph 24, lines 4-8, “The computer processor 22 is able to wirelessly receive signals from the sensors 24, and is programmable to enable desired actions to be taken in response to the signals received from the sensors 24”);
	receive the information from the monitoring device (see above); and
	transmit the configuration information and the information to a computing device controlling an electromechanical device, via the network interface card (device 10 with electric motor 12; paragraph 24, lines 14-20, “The computer processor 22 may be programmed to sound alarms, increase or decrease the force output of the motor, and the like based on the combination of inputs from the sensors. It will be further appreciated that data associated with the output of the sensors 24 may be stored and utilized in monitoring the patient and collecting data about the patient and the exercise and rehabilitation of the patient” and see paragraph 25).

    PNG
    media_image1.png
    537
    550
    media_image1.png
    Greyscale

Regarding claim 8, Gomberg et al. further discloses wherein, to cause the second computing device to present the information on a user interface of a clinical portal, the one or more processing devices are further configured to transmit, via the network interface card, the information to a second computing device (see paragraphs 25-26, specifically paragraph 25 lines 3-5 “transmitted wirelessly to a data server from which they are uploaded to the patient’s medical records” and paragraph 26 lines 2-4, “a physician and/or physical therapist can monitor their patient's use remotely, ensuring the patient is using the device for the duration and frequency directed”).
Regarding claim 9, Gomberg et al. further discloses wherein the transmitting the information to the computing device causes the computing device to present a range of motion of the body part in a graphical animation of the body part moving in real-time (paragraph 25, “For example, data such as pedal revolutions, time of use, pedaling speed, and any other data from other sensors may be tracked via the computer processor and transmitted wirelessly to a data server from which they are uploaded to the patient's medical records. The data can also be pushed to the patient's smartphone where a mobile application tracks and displays the patient's activity, including a graph of usage and progress over time.”).
Regarding claim 10, Gomberg et al. further discloses wherein the one or more processing devices are further configured to:
present, on a user interface, a graphical animation of the body part as the user operates the electromechanical device, wherein the graphical animation includes a plurality of measurements (see paragraph 25 cited above for claim 9);
store a lowest value or a highest value of the plurality of measurements as a statistic for an exercise session, wherein a plurality of statistics is stored for a plurality of exercise sessions specified by the treatment plan (paragraph 24, lines 17-20, “It will be further appreciated that data associated with the output of the sensors 24 may be stored and utilized in monitoring the patient and collecting data about the patient and the exercise and rehabilitation of the patient.”); and
present progress via a graphical element presenting the plurality of statistics on the user interface of the plurality of exercise sessions throughout the treatment plan (paragraph 25, lines 7-8 “a graph of usage and progress over time”).
Regarding claim 17, Gomberg et al. further discloses wherein the monitoring device is a goniometer coupled to the user (paragraph 24, lines 8-9, “For example, one of the sensors 24 is shown on the knee of the patient. This sensor may be a range of motion sensor.”), a wristband coupled to the user, or a force sensor coupled to a pedal of the electromechanical device.
Regarding independent claim 18, Gomberg et al. discloses a system for rehabilitation (Figs. 1A-1B), comprising:
a monitoring device (sensors 24 and computer processor 22) comprising a memory device storing instruction and a network interface card (wireless, see paragraph 24), wherein the monitoring device is configured to detect information from a body part of a user (via sensors 24, see paragraph 24); and
one or more processing devices operatively coupled to the monitoring device (processor components of computer processor 22), wherein the one or more processing devices are configured to execute the instructions to:
	receive configuration information specified in a treatment plan for rehabilitating the body part of the user (paragraph 24, lines 4-8, “The computer processor 22 is able to wirelessly receive signals from the sensors 24, and is programmable to enable desired actions to be taken in response to the signals received from the sensors 24”);
	receive the information from the monitoring device (see above); and
	transmit, via the network interface card, the configuration information and the information to a computing device controlling an electromechanical device (device 10 with electric motor 12; paragraph 24, lines 14-20, “The computer processor 22 may be programmed to sound alarms, increase or decrease the force output of the motor, and the like based on the combination of inputs from the sensors. It will be further appreciated that data associated with the output of the sensors 24 may be stored and utilized in monitoring the patient and collecting data about the patient and the exercise and rehabilitation of the patient” and see paragraph 25), wherein the transmitting the information to the computing device causes the computing device to present the information in a graphical animation of the body part moving in real-time (paragraph 25, “For example, data such as pedal revolutions, time of use, pedaling speed, and any other data from other sensors may be tracked via the computer processor and transmitted wirelessly to a data server from which they are uploaded to the patient's medical records. The data can also be pushed to the patient's smartphone where a mobile application tracks and displays the patient's activity, including a graph of usage and progress over time.”).
Regarding claim 19, Gomberg et al. further discloses wherein the information comprises at least one of an angle of extension of the body part and an angle of bend of the body part (via range of motion sensor 24 positioned on the knee of the user, see Fig. 1B), and wherein the information is received while the user is engaging one or more pedals (14a) of the electromechanical device (device 10, paragraph 24, lines 14-20 cited above).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gomberg et al. (US Publication No. 2018/0071572) and further in view of Shahriari et al. (US Publication No. 2019/0167988).
Gomberg et al. teaches the invention as substantially claimed, see above.
Regarding claim 11, Gomberg et al. further teaches wherein the one or more processing devices are configured to receive, from the monitoring device, a range of motion of a knee of the user (paragraph 24, line 8-9, “one of the sensors 24 is shown on the knee of the patient. This sensor may be a range of motion sensor”) and a variety of data points from the one or more sensors (paragraph 24, lines 14-20, “The computer processor 22 may be programmed to sound alarms, increase or decrease the force output of the motor, and the like based on the combination of inputs from the sensors. It will be further appreciated that data associated with the output of the sensors 24 may be stored and utilized in monitoring the patient and collecting data about the patient and the exercise and rehabilitation of the patient” and paragraph 25, lines 1-3, “data such as pedal revolutions, time of use, pedaling speed, and any other data from other sensors may be tracked via the computer processor”).
Gomberg et al. does not necessarily teach wherein the one or more processing device are configured to receive, from the monitoring device, a number of steps taken by the user over a certain time period; determine if the number of steps satisfies a step threshold of the treatment plan for the user; and present, on a user interface, the number of steps taken by the user and an indication of whether the number of steps satisfies the step threshold.
Shahriari et al. teaches an analogous monitoring device (brace system 550, Fig. 8) and a processing device configured to wirelessly collect and record data from the monitoring device (see paragraphs 108-109, Figs. 11-12), the data comprising a user’s compliance to exercise routines (paragraph 109 lines 1-6 “In some embodiments, the wireless collection can include wireless collection of compliance data. For example, in some embodiments, brace system data comprising a user's compliance to certain daily movements and/or one or more physiotherapy or exercise routines can be wirelessly monitored and recorded”), wherein the data includes a number of steps taken by the user over a certain time period, the processor determines if the number of steps satisfies a step threshold of a treatment plan for the user and presents, on a user interface, the number of steps taken by the user and an indication of whether the number of steps satisfies the step threshold (via sensors 565; paragraph 87 for description of collection of data from brace system 550 and paragraph 89 for description of processing, calculating, and presentation of collected data to evaluate patient compliance with movement requirements; see also paragraph 105 lines 28-35, “the brace system or controller includes software that performs a data collection and pre-filtering algorithm that stores data onto storage media only after some of the desired conditions have been met (e.g. the user is wearing the brace and movement is occurring above/below a desired threshold, or ROM data is captured only when user is vertical, or in periodic time points throughout the day such as once per minute or during user awake hours, etc.)”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensors of the monitoring device of Gomberg et al. to track a user’s steps, as is similarly taught by Shahiari et al., for the purpose of allowing a physician or therapist to monitor the user’s compliance with movement goals and rehabilitation programs as needed (see paragraphs 89 and 105 of Shahiari et al.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gomberg et al. (US Publication No. 2018/0071572) and further in view of Fuchs et al. (US Patent No. 7,156,780).
Gomberg et al. teaches the invention as substantially claimed, see above.
Regarding claim 12, Gomberg et al. teaches one or more pedals (14a) of the electromechanical device (10) and an electric motor (12), but does not teach wherein the one or more processing devices are further configured to: receive, from one or more force sensors operatively coupled to the one or more pedals of the electromechanical device, one or more measurements of force exerted by the user during an exercise session on the one or more pedals; based on the one or more measurements of force, determine whether the user has disengaged from the electromechanical device; and responsive to determining that the user has disengaged from the electromechanical device, lock the electric motor to stop the one or more pedals from moving.
Fuchs teaches an analogous electromechanical device (Col. 2 lines 28-34, “FIG. 1 depicts an electric drive system according to the invention 1 for vehicles and/or stationary training apparatus with a foot pedal 5 as a muscle-power driven drive unit and a generator 6 mechanically connected with the foot pedal as well as with an electric transmission 4 from the generator 6 to an electric consumer 10 and/or to a drive motor 11 as well as with an electric control system 20”) comprising a processing device (control program 21 of electric control system 20) configured to receive, from one or more force sensors operatively coupled to one or more pedals of the electromechanical device (Col. 3 lines 3-7, “Sensors and measurement transducers 37, e.g., on the foot pedal 5, on the generator 6, on the motor 11 and on the drive wheel 19 as well as on further components of the drive systems are connected with the control system 20 and serve to monitor and control the operation”), one or more measurements of force exerted by the user during an exercise session on the one or more pedals; based on the one or more measurements of force, determine whether the user has disengaged from the electromechanical device; and responsive to determining that the user has disengaged from the electromechanical device, lock an electric motor (generator 6) to stop the one or more pedals from moving (Col. 7 lines 16-22, “As a further safety element, e.g., for eccentric training, a characteristic Er, Ev can be controlled in such a manner, that the driving movement of the pedal generator is immediately stopped, in order to prevent injuries, if the user slips off the pedal, resp., if his muscle-powered braking is suddenly interrupted. To achieve this, a suitable sensor 37 is utilised, which detects the change in force.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electromechanical device of Gomberg et al. to include one or more force sensors connected to the one or more pedals such that the processing device is configured to detect when a user has disengaged with the electromechanical device and lock the motor from moving the one or more pedals, as is similarly taught by Fuchs, for the purpose of preventing injury to the user should the user slip off of the one or more pedals while operating the electromechanical device (Col. 7 lines 16-22 cited above).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gomberg et al. (US Publication No. 2018/0071572) and further in view of Wu (US Patent No. 9,283,434).
Gomberg et al. teaches the invention as substantially claimed, see above.
Regarding claim 13, Gomberg et al. teaches one or more pedals (14a) of the electromechanical device (10) and wherein the one or more processing device are configured to receive “any other data from other sensors” and graphically display the data on a user interface (paragraph 25 lines 1-3, “data such as pedal revolutions, time of use, pedaling speed, and any other data from other sensors may be tracked via the computer processor” and lines 5-8, “The data can also be pushed to the patient's smartphone where a mobile application tracks and displays the patient's activity, including a graph of usage and progress over time”), but does not necessarily teach wherein the one or more processing devices are further configured to: receive, from one or more force sensors operatively coupled to the one or more pedals of the electromechanical device, one or more measurements of force exerted by the user on the one or more pedals during an exercise session; and present, on a separate graphical element of the user interface, while the user engages the one or more pedals during the exercise session, the respective one or more measurements of force on each of the one or more pedals.
Wu teaches an analogous electromechanical device (fitness bike 1) having one or more pedals (12) and one or more processing devices (control unit 2), wherein the one or more processing devices are configured to receive, from one or more force sensors (121, 122) operatively coupled to the one or more pedals (12) of the electromechanical device (1), one or more measurements of force exerted by a user on the one or more pedals during an exercise session (Col. 4 lines 11-22, “the front force sensor 121 detects a pedaling force at a forefoot position to generate an electric signal, and the rear force sensor 122 detects a force at the rear of each pedal 12 to generate another electric signal, and the front force sensor 121 and the rear force sensor 122 transmit the measured electric signals to a control unit 2 and the control unit 2 converts the electric signals into pedaling force values, and the control unit 2 further calculates whether a difference value of the pedaling forces detected by the front force sensor 121 and the rear force sensor 122 is equal to a corresponding predetermined difference value”); and present, on a separate respective graphical element of a user interface, while the user engages the one or more pedals during the exercise session, the respective one or more measurements of force on each of the one or more pedals (Col. 4 lines 23-28, “If the difference value of the pedaling forces detected by the front force sensor 121 and the rear force sensor 122 is not equal to a corresponding predetermined difference value, then a message will be prompted to show that the stepping motion at an exerciser's feet is incorrect and further corrects the exerciser's stepping motion”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electromechanical device of Gomberg et al. to include one or more force sensors operatively connected to the one or more pedals such that the one or more processing devices is configured to receive one or more measurements of force and  present to a user on a graphical element of a user interface the one or more measurements of force on each of the one or more pedals, as is similarly taught by Wu, for the purpose of allowing the user to receive a visual prompt when a force of the user’s feet on the one or more pedals is incorrect to allow the user to correct his or her pedaling motion to properly perform exercises thereon (Wu Col. 4 lines 23-28).
Regarding claim 14¸ Gomberg et al. as modified by Wu further teaches wherein the one or more processing devices are further configured to present a first notification on the user interface when the one or more measurements of force satisfy a pressure threshold and present a second notification on the user interface when the one or more measurements do not satisfy the pressure threshold (as modified by Wu, see Wu Fig. 4 flowchart showing variety of prompts to be displayed based on calculation of differences between measured forces).
Regarding claim 15, Gomberg et al. as modified by Wu further teaches wherein the one or more processing devices are further configured to provide an indicator to the user based on the one or more measurements of force, wherein the indicator comprises at least one of (1) providing haptic feedback in the one or more pedals, one or more handles, or a seat, (2) providing visual feedback on the user interface, (3) providing audio feedback via an audio subsystem of the electromechanical device, and (4) illuminating a warning light on the electromechanical device (as modified by Wu, see Wu Fig. 4 flowchart showing variety of prompts to be displayed based on calculation of differences between measured forces; also Gomberg paragraph 24 lines 14-17, “As will be appreciated, a number of different sensors may be utilized. The computer processor 22 may be programmed to sound alarms, increase or decrease the force output of the motor, and the like based on the combination of inputs from the sensors”).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gomberg et al. (US Publication No. 2018/0071572) and further in view of Boyette et al. (US Patent No. 8,864,628).
Gomberg et al. teaches the invention as substantially claimed, see above.
Regarding claim 16, Gomberg et al. does not teach wherein the configuration information is received from a server that received the configuration information presented on the computing device from a clinical portal.
Boyette et al. teaches an analogous system for rehabilitation (rehabilitation device 1) wherein configuration information is received from a server that received the configuration information presented on a computed device from a clinical portal (Col. 6 lines 26-37, “Additionally, the rehabilitation device 1 shall have a microprocessor/display unit 20 which has been programmed with algorithms that control the rehabilitation process. These are manifested in the Analysis, Control, and Reporting Software (ACRS). This software enables the rehab units to communicate with an offsite central data server. It also provides for communications to originate from the server and be displayed on the microprocessor/display unit 20. This can, in turn, provide various functionality including downloading patient configuration parameters, and sending patient data to the database for instant analysis at third party locations such a physical therapist/rehabilitation or physician's office” and lines 45-51, “From the clinician side, the functionality is substantially similar, however, it also provides for the ability to customize the microprocessor/display unit 20 operation for each individual patient through various control parameters. Equally as important, the software provides administrative protocols for manipulation of certain data or certain algorithms”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system for rehabilitation of Gomberg et al. such that the configuration information is received from a server that received the configuration information from a clinical portal, as is similarly taught by Boyette et al., for the purpose of allowing a therapist or physician to control, customize and monitor the user’s rehabilitation program remotely (Boyette et al. Col. 6 lines 26-37 and lines 45-51 cited above).
Regarding claim 20, Gomberg et al. teaches a pedal (14b) that is adjustably coupled to a radially-adjustable coupling (elongated slots 14b) of the electromechanical device (paragraph 17, “The pedal 14a is desirably adjustably positionable on the wheel 14. As shown, the wheel 14 includes a plurality of spaced apart and elongated slots 14b, with a mount adjustably connecting the pedal 14a to one of the slots so that the pedal location is radially adjustable to hub or the center where the wheel is mounted. Thus, the ability to select amongst the slots 14b and the radial location along the slot 14b for the pedals 14a on the wheels 14 on either side of the device 10, a user may adjust the location of the pedals 14a relative to the hub and angularly with respect to one another. Thus, a therapist or the like may adjust the locations of the pedals for a desired therapeutic effect”), but does not teach wherein, based on any of the information satisfying a threshold condition, the transmitting the information to the computing device causes the computing device to adjust a position of the pedal coupled to the radially-adjustable coupling of the electromechanical device.
Boyette et al. teaches wherein, based on information received from a monitoring device (microprocessor/display unit 20, Col. 6 lines 41-44, “This provides for a secure login/logout for the patients, as well as the ability to monitor their data and progress against benchmarks and others”) satisfying a threshold condition, transmission of the information to a computing device causes the computing device to adjust a position of a pedal (36) coupled to a radially-adjustable coupling (actuator 34) of an electromechanical device (rehabilitation device 1; Col. 8 lines 41-46, “The actuator 34 is coupled to the microprocessor and moves in real time as information is compiled and processed by the microprocessor. Depending on the information received by the microprocessor the actuator 34 can extend increasing the circumference of the pedal throw, or it can retract decreasing the circumference of the pedal throw.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the radially-adjustable coupling of Gomberg et al. with the radially-adjustable coupling of Boyette et al. that is responsive to information received from the monitoring device for the purpose of maintaining a proper range of motion for the user throughout an exercise session (see Col. 8 line 51 - Col. 9 line 37, specifically Col. 9 lines 29-31, “this linked change in state necessary in order to maintain a proper range of motion throughout the adjustment and workout process”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LaStayo et al. (US Publication No. 2006/0199700), van der Merwe (US Publication No. 2013/0345025), Doody et al. (US Publication No. 2006/0046905), Rummerfield (US Publication No. 2006/0247095), and Shaw (US Publication No. 2011/0195819) each teach a system for rehabilitation that can be used in an alternate prior art rejection.
Bedell et al. (US Patent No. 8,079,937) teaches sensors on footpads that measure forces applied to the footpad and generate control signals for controlling dimensions of a closed path of motion of the footpad.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784    

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784